Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 2011/0269915 and US 2006/0135732 are the closest prior art of record and teach polyimide composition for making separation membranes.  However, the instant claims require a crosslinking agent capable of crosslinking at a temperature from 15-30°C.  ‘915 teaches the correct polyimide composition, but the crosslinker crosslinks at a substantially higher temperature [0057] as is conventional in the art.  ‘732 does acknowledge the crosslinking temperature may be varied depending upon desired properties of the membrane, such as resistance to a liquid [0051].  However, the polyimide composition is substantially different from the claimed composition and there is no suggestion that the crosslinker and crosslinking temperature of ‘732 could be used with the polyimide composition of ‘915 to achieve crosslinking. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796